DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamprath (EP 2505390).
As best depicted in Figure 5, Kamprath is directed to a tire having a noise damping insert or foam insert 15 arranged within a tire cavity.  Additionally, a heat dissipation insert 16 is positioned between an inner tire surface and said foam insert, wherein said heat dissipation insert take any number of metallic forms (Paragraphs 35 and 36).  In such an instance, though, Kamprath simply refers to a tire inner surface- the reference fails to specifically disclose the presence of an innerliner.  In any event, innerliners are well recognized as defining the tire inner surface of a majority of modern day tire constructions as they restrict flow of air into the tire body and ultimately eliminate the occurrence of corrosion (commonly formed from butyl rubber or halogenated butyl rubber).  One of ordinary skill in the art at the time of the invention would have found it obvious to use an innerliner as a tire inner surface as it is consistent with the fundamental design of modern day tire constructions for the benefits detailed above.        
Regarding claim 2, Kamprath is directed to open cell foams (Paragraphs 14 and 22).
With respect to claim 3, Kamprath teaches an exemplary density of 49.6 kg/m3 (corresponds with 0.0496 g/cm3) (Paragraph 23).
As to claim 4, Kamprath refers to polyurethane foams (Paragraph 3).
Regarding claim 5, noise damping inserts are well recognized as being circumferentially continuous.
With respect to claims 6 and 7, as noted above, said heat dissipation is depicted in Figure 5 as being arranged over the entire axial extent of the radially outer surface of the foam insert.
As to claim 8, Kamprath states that the heat dissipation insert can be disposed in the peripheral area of the foam insert (Paragraph 37) and such would encompass arrangements in which the sides and radially outer surface are provided with said heat dissipation insert. 
Regarding claim 9, Kamprath refers to a wide variety of metallic forms, including films (Paragraph 36).  One of ordinary skill in the arty at the time of the invention would have found it obvious to use any number of thickness values for the film of Kamprath, including those encompassed by the broad range of the claimed invention.  It is emphasized that the mere presence of a conductive, metal material provides the desired transfer of heat.  It is further noted that thickness values as large as 0.5 mm are consistent with the general order of thickness values in film layers designed for a variety of tire components.  Lastly, Applicant has not provided a conclusive showing of unexpected results for the claimed range of thickness values.   
With respect to claim 10, Kamprath refers to aluminum (Paragraph 34).
Regarding claim 18, adhesives represent the most well-known and conventional means of attaching layers in tire constructions.   
As to claims 19 and 20, the claims language fails to further define the structure of the claimed tire (any tire can be broadly viewed as a “truck tire” or a “passenger car tire”).  
Claims 1-7, 9, 11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (EP 2067634). 
As best depicted in Figure 1, Tanno is directed to a tire construction in which a multi-layered foam insert is positioned on a tire inner surface.  More particularly, said insert includes a radially innermost layer having a thickness t2, a radially outermost layer having a thickness t1, and a metal band (e.g. stainless steel) arranged between said radially outermost layer and a tire inner surface (Paragraph 17).  In such an instance, though, Tanno simply refers to a tire inner surface- the reference fails to specifically disclose the presence of an innerliner.  In any event, innerliners are well recognized as defining the tire inner surface of a majority of modern day tire constructions as they restrict flow of air into the tire body and ultimately eliminate the occurrence of corrosion (commonly formed from butyl rubber or halogenated butyl rubber).  One of ordinary skill in the art at the time of the invention would have found it obvious to use an innerliner as a tire inner surface as it is consistent with the fundamental design of modern day tire constructions for the benefits detailed above.        
Regarding claims 2 and 4, the general disclosure of polyurethane foams would have been well recognized as including conventional open cell designs (commonly used in tire damping applications).
With respect to claim 3, Tanno teaches densities between 0.018 g/cm3 and 0.040 g/cm3 (Paragraph 20). 
As to claim 5, the combined assembly of the metal band and first and second foam layers is annularly “attached” to a tire inner surface or innerliner.
Regarding claims 6 and 7, said metal band is positioned solely on a radially outer surface of the foam inserts.  
With respect to claim 9, the metal band has a preferred thickness as low as 0.5 mm or 500 microns (Paragraph 17).
As to claim 11, Figure 1 depicts the presence of first and second foam layers. 
Regarding claim 13, Tanno teaches foam widths between 40% and 90% of a tire width and foam thicknesses as large as 30 mm and as small as 4 mm (Paragraph 33).
With respect to claim 14, given the range of width values and thickness values, one of ordinary skill in the art at the time of the invention would have found the claimed filling amounts obvious, it being further noted that the claimed values are consistent with those that are commonly used in similar damping insert-containing tires.
As to claim 15, Figure 2 depicts an embodiment in which the foam layers are continuously arranged over the circumferential extent of the tire.
With respect to claim 18, an embodiment of Figure 7 would be expected to include an adhesive to join a radially outermost foam layer to a tire inner surface.  
Regarding claims 19 and 20, the claims language fails to further define the structure of the claimed tire (any tire can be broadly viewed as a “truck tire” or a “passenger car tire”).  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno as applied in claim 11 above and further in view of Fujiwara (JP 58-185305).
As detailed above, Tanno is directed to a tire comprising a dual-layered foam assembly within the cavity.  Tanno, though, is silent with respect to the specific attachment means between respective foam layers.  In any event, any number of common attachment means are conventionally used in similar, dual-layered assemblies positioned with the cavity, including that required by the claimed invention.  Fujiwara provides one example in which mechanical means or non-mechanical means are used to connect or join adjacent layers within a tire cavity (Figures 6a-6e).Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use the claimed attachment means given its accepted ability to form a connected assembly between multiple layers within a tire cavity.  It is emphasized that mechanical means are, along with adhesives, are extensively used when forming dual-layered assemblies within the tire cavity.     
6.	Claims 1-7, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuckey (WO 2019/221874) and further in view of XXXXX. 
As best depicted in Figure 1, Stuckey is directed to a tire construction comprising a dual-layered noise damper having a first foam layer 150a attached to a tire innerliner and a second foam layer 150b attached to an underside of said first foam layer (Paragraphs 2, 32, and 34).  In such an instance, though, said dual layered noise damper is devoid of a metallic coating.  
Phillips, on the other hand, is similarly directed to an application comprising a sound absorbing foam.  More particularly, Phillips teaches the inclusion of a metal layer to function as a sound reflector and increase the attenuation of sound by said foam insert (Page 1, Lines 71+).  One of ordinary skill in the art at the time of the invention would have found it obvious to attach a metal layer to the foam damper of Stuckey for the benefits detailed above.  It is emphasized that while Phillips fails to specifically describe a tire application, the general disclosure of Phillips refers to “materials suitable for the absorption of sound” and “certain environments there is a high level of noise” (Page 1, Lines 3+).  This disclosure is directly analogous to the tire application of Stuckey.          
With respect to claims 2 and 4, Stuckey refers to open cell polyurethane foams (Paragraph 34).
	Regarding claim 3, the claimed densities are consistent with those that are commonly used in tire applications having a noise damping foam insert.
	As to claim 5, the foam insert of Stuckey is attached to a tire innerliner (Paragraph 2).
	With respect to claims 6 and 7, given that sound develops in the tire cavity, it reasons that a metal layer would at least be positioned between an innerliner and a foam layer 150a (reflection of sound back into foam layers- would represent the layer most adjacent the tire construction).
  	Regarding claim 12, Phillips refers to the presence of multiple foam layers and the presence of metal layers (Page 2, Lines 27+).
	With respect to claims 13 and 14, foam layer 150a and foam layer 150b can each have a height between 1.5% and 14% of a tire section height and a width between 20% and 80% of a tread width (Paragraphs 36 and 37).  These dimensions correlated with a multitude of embodiments that satisfy the claimed quantitative relationship.
	Regarding claim 15, Stuckey refers to a continuous loop (100% of inner circumference of tire) (Paragraph 33).       
As to claim 16, foam layer 150b can have a width between 80% and 120% of a width of foam layer 150a (Paragraph 43).
With respect to claim 18, Stuckey refers to an adhesive (Paragraph 32).
Regarding claims 19 and 20, the claims language fails to further define the structure of the claimed tire (any tire can be broadly viewed as a “truck tire” or a “passenger car tire”).  
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 28, 2022